UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6253



CARLOS ORTIZ,

                                           Petitioner - Appellant,

          versus


BLEDSOE, Warden, United States Penitentiary,
Lee County,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-512-7)


Submitted: March 30, 2006                     Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Ortiz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carlos Ortiz, a federal prisoner, appeals the district

court’s order denying relief on his motion filed under Fed. R. Civ.

P. 60(b), in which he sought reconsideration of the court’s order

dismissing his petition filed under 28 U.S.C. § 2241 (2000).            We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, affirm for the reasons stated by the district court.

See Ortiz v. Bledsoe, No. CA-05-512-7 (W.D. Va. Jan. 20, 2006).        We

grant Ortiz’s motion to proceed on appeal in forma pauperis and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -